The Unknown Heirs of




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 1, 2014

                                      No. 04-14-00667-CV

                      Ramiro and Edna RAMOS, and Federico Salazar, Jr.,
                                        Appellants

                                                v.

        THE UNKNOWN HEIRS OF TOMASA GONZALEZ and Narciso Gonzalez,
                               Appellees

                   From the 381st Judicial District Court, Starr County, Texas
                                  Trial Court No. DC-09-559
                        Honorable J. Manuel Banales, Judge Presiding


                                         ORDER
        The court reporter’s record was originally due on November 3, 2014. On November 19,
2014, Julian Alderette, a court reporter, filed a notification of late record stating that the
reporter’s record was not filed because appellants have not requested a reporter’s record. On
November 24, 2104, appellants provided written proof that, on September 30, 2014, they had
requested the record and paid $1,725.00 as a down-payment to Ms. Gay Richie to begin work on
the reporter’s record.

         Ms. Gay Richie appears to be the reporter responsible for preparing, certifying and timely
filing the reporter’s record. Ms. Richie is hereby ORDERED to file the reporter’s record in this
appeal no later than December 23, 2014.

                                                     _________________________________
                                                     Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of December, 2014.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court